EVANGELO ARVANETES
Assistant Federal Defender
Federal Defenders of Montana
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
       Attorneys for Defendant




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  Case No. CR-19-05-BLG-SPW-1

                Plaintiff,
                                             NOTICE OF DEFENDANT’S
 vs.                                          DISCOVERY REQUEST

 GREGORY PAUL GREEN,
               Defendant.

       NOTICE IS HEREBY GIVEN that Defendant, Gregory Paul Green, by and

through his Counsel Evangelo Arvanetes, Assistant Federal Defender, and the Federal

Defenders of Montana, delivered a formal discovery request in letter format dated

January 25, 2019, to the Government in the above-entitled matter.

       RESPECTFULLY SUBMITTED this 25th day of January, 2019.

                                      /s/ Evangelo Arvanetes
                                      EVANGELO ARVANETES
                                      Assistant Federal Defender
                                             Counsel for Defendant
                               CERTIFICATE OF SERVICE
                                      L.R. 5.2(b)

      I hereby certify that on January 25, 2019, a copy of the foregoing document
was served on the following persons by the following means:

     1, 2         CM-ECF
                  Hand Delivery
     3            Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail

1.          CLERK, UNITED STATES DISTRICT COURT

2.          COLIN RUBICH
            BRYAN DAKE
            Assistant United States Attorney
            United States Attorney’s Office
            2601 2nd Avenue North, Suite 3200
            Billings, MT 59101
                   Counsel for the United States.

3.          GREGORY PAUL GREEN
                Defendant


                                            /s/ Evangelo Arvanetes
                                            EVANGELO ARVANETES
                                            Assistant Federal Defender
                                                   Counsel for Defendant
